PER CURIAM.
The trial court erred in granting the plaintiff/appellee’s motion to reinstate maintenance and cure because contradicting medical evidence existed which indicated the plaintiffiappellee had not reached maximum medical improvement. See Langmead v. Admiral Cruises, Inc., 610 So.2d 565 (Fla. 3d DCA 1992); Quarrel v. Minervini, 510 So.2d 977 (Fla. 3d DCA *2591987), review denied, 519 So.2d 987 (Fla.1988).
Accordingly, the order below is reversed and the case is remanded with instructions to send the issue to the jury: See Hendricks v. Dailey, 208 So.2d 101 (Fla.1968); Quarrel v. Minervini, 510 So.2d at 977.
Reversed and remanded.